

114 S3304 IS: No Veterans Crisis Line Call Should Go Unanswered Act
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3304IN THE SENATE OF THE UNITED STATESSeptember 8, 2016Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to improve the Veterans Crisis Line.
	
 1.Short titleThis Act may be cited as the No Veterans Crisis Line Call Should Go Unanswered Act. 2.Improvements to Veterans Crisis Line (a)Quality assurance document (1)In generalThe Secretary of Veterans Affairs shall develop a quality assurance document to use in carrying out the Veterans Crisis Line.
 (2)ElementsThe quality assurance document developed under paragraph (1) shall— (A)outline clearly defined and measurable performance indicators and objectives to improve the responsiveness and performance of the Veterans Crisis Line, including at backup call centers;
 (B)include quantifiable timeframes to meet designated objectives to assist the Secretary in tracking the progress of the Veterans Crisis Line and such backup call centers in meeting the performance indicators and objectives outlined in subparagraph (A); and
 (C)with respect to the timeframes and objectives described in subparagraph (B), be consistent with guidance issued by the Office of Management and Budget.
					(b)Plan
 (1)In generalThe Secretary shall develop a plan to ensure that each telephone call, text message, and other communication received by the Veterans Crisis Line, including at backup call centers, is answered in a timely manner by a person, consistent with the guidance established by the American Association of Suicidology.
 (2)GuidelinesThe plan developed under paragraph (1) shall include guidelines to carry out periodic testing of the Veterans Crisis Line, including such backup centers, during each fiscal year to identify and correct any problems in a timely manner.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing the quality assurance document developed under subsection (a) and the plan developed under subsection (b).
 (d)Veterans Crisis Line definedIn this section, the term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.